Title: To George Washington from Brigadier General John Lacey, Jr., 11 March 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Camp Near White Marsh [Pa.] 11th March 1778.

I have made two attempts to destroy the forrage in the p[o]int, the party was one time disappointed by the Pilot and the other by a party of the Enemies Light horse I Cannot learn their is any forrage of consequence left in it, I have destroyd a Quantity of forrage between the red lyon and Dunkses Ferry.
I have moved over into this Quarter to join Colo. Nagle but find he has Returnd to Head Quarters—as their is a Number of Mills on the

Neshamany imployd in grinding for the Army, Some of them have a Considerable Store of Wheat and flour in them I have thought It might be of more Service to Lay Some Where in Reach of them to provent the Enemy from destroying or taking off the flour—for which purpose I mean to move farther in that Neighbourhood. my Scouting parties keep prety Low down toward the Enemy.
In[c]losed is a return of my Brigade, they are Situatd in the following Manner

          
            Present at this place
            Rank & file
            399
            
          
          
            on Commad with Cattle
               do  
            50
            
          
          
            on  do  with Capt. Henderson & Capt. Humfres in Bucks County
            
            50
            
          
          
            at Dyles town guarding the Stores
            
            35
            
          
          
            Sick
            
            64
            
          
          
            on furlow
            
            9
            
          
          
            Deserted
            
            9
            
          
          
            
            
            ⟨9⟩
            Dschd
          
        
